Appeals from a judgment of the Supreme Court, Warren County, entered upon a jury verdict of no cause of action dismissing plaintiffs’ complaint. The instant action arose from an automobile accident on the morning of January 26, 1971 on Route 9 near the Village of Lake George. Concededly, the collision occurred in the plaintiffs’ lane of travel; however, defendant testified that it was snowing and raining; that the roadway was extremely slippery, covered with ice and unsanded and that he was travelling slowly and cautiously at 10 miles per hour when suddenly his car went into an uncontrollable skid. The issue of whether defendant’s operation of his vehicle was reasonable and prudent under the circumstances was a question of fact for the jury {Pfaffenbach v. White Plains Express Gorp., 17 N Y 2d 132), and we find no reason to disturb the jury’s resolution of this issue as being against the weight of the evidence on the instant record. Nor can we find any merit in plaintiffs’ contention that the charge given to the jury requires reversal, especially in the absence of any objection to the charge or the taking of an exception to the trial court’s handling of plaintiffs’ request to the charge. Judgment affirmed, with costs. Herlihy, P. J., Greenblott, Cooke, Main and Reynolds, JJ., concur.